                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT                                             DATE FILED: 
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                      ORDER AND JUDGMENT

               v.
                                                                          20 Cr. 482 (VEC)
 MACK DUODU,

                       Defendant.



       This matter having come on to be heard on the motion of Audrey Strauss, United States

Attorney for the Southern District of New York, by Samuel Raymond and Jessica Feinstein,

Assistant United States Attorneys,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that, pursuant to Rule 46(f)

of the Federal Rules of Criminal Procedure:

       1.      The $50,000 personal recognizance bond executed by suretor Chantalay Cain be

and hereby is FORFEITED.

       2.      Judgment in the amount of $50,000 in favor of the United States of America and

against Chantalay Cain be and hereby is ENTERED and the United States of America shall have

execution therefor.

SO ORDERED.

Dated: New York, New York
       -XO\
       ___________________

                                                  HONORABLE VALERIE
                                                             VALERI
                                                                  RIIE E. CAPRONI
                                                                  R       CAP
                                                  UNITED STATES DISTRICT JUDGE
